DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 7-16 in the reply filed on October 27, 2021 is acknowledged.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
A slurry supply module in claims 7-16
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
A slurry supply module is interpreted as element 250 according to [0023] includes nozzle 251 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)    IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)    CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

 Claims 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claim 7, as discussed above, “cooling water supply module” invokes interpretation under U.S.C. 112(f). However, all recitations of “cooling water supply module” in the Specification (paragraph [0022], [0024], -[0026], and [0028] refers to cooling water supply module 260 without further specifying a specific structure to perform the function of “configured to open or close the second opening/closing member.” Without any disclosure of any structure, materials, or acts for performing the functions or any link of structure to the functions, one cannot conclude that the inventor was in possession of the claimed invention.
In light of the above, dependent claims 8-16 are also rejected under U.S.C. 112(a) at least due to dependency to rejected claim 7.

Claims 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim limitation “cooling water supply module” as recited in claim 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. “cooling water supply module” has no specific structure associated with “cooling water supply module” and thus it is unclear what the structure of “cooling water supply module” is.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
For the purposes of examination, “cooling water supply module” is interpreted as a tank or reservoir with a nozzle or equivalents thereof.
In light of the above, dependent claims 8-16 are also rejected under U.S.C. 112(b) at least due to dependency to rejected claim 7.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7-15 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Maruyama et al (US 2015/0079881).

Regarding claim 7:	 A chemical mechanical polishing (CMP) apparatus, comprising: a platen having a polishing pad for polishing a wafer by a slurry containing ceria particles (see abrasive with ceria see [0003]; Page 2 of 6Appl. No. 16/692,721 Reply to Office Action of: September 3, 2021 Attorney Docket No. :US'76806 a carrier head(top ring 1) configured to hold the wafer; a slurry supply 

Regarding claim 8:	The CMP apparatus of claim 7, wherein the wafer comprises an oxide layer, the slurry is configured to polish the oxide layer of the wafer.  This limitation is interpreted as a matter of an intended use where the wafer or workpiece worked upon is not structurally part of the apparatus. The apparatus of Maruyama et al is inherently capable of processing a plethora of substrates to include one with an oxide layer thereupon.

Regarding claim 9:	The CMP apparatus of claim 8, wherein the oxide layer of the wafer is polished by the slurry at a room temperature.  This limitation is interpreted as a matter of an intended use where the wafer or workpiece worked upon is not structurally part of the apparatus. The apparatus of Maruyama et al is inherently capable of processing a plethora of substrates to include one with an oxide layer thereupon.

Regarding claim 10:	The CMP apparatus of claim 8, wherein when the polishing of the oxide layer of the wafer is completed, the slurry supply module(polishing liquid supply mechanism 4)  stops (flow rate regulating valve 35 see [0067]) supplying the slurry onto the polishing pad of the platen, and the cooling water supply module (see [0065] where a pad temperature adjustment mechanism) with a cooling water line 41 see [0067]- [0070] and [0135] – [0140].) supplies the cooling water onto the polishing pad 3 of the platen to cool the wafer and the polishing pad of the platen (polishing table 2).  

Regarding claim 11:	The CMP apparatus of claim 10, wherein after the cooling water (see [0065] where a pad temperature adjustment mechanism) with a cooling water line 41 see [0067]-

Regarding claim 12:	The CMP apparatus of claim 10, wherein the wafer and the polishing pad of the platen is cooled to a temperature within a range of 0deg C. to 20 deg. C. See [0065] where the pad temperature adjustment mechanism 5, see also [0067] and [0069]. See also [0067] where a pad surface thermometer 39 is recited and a temperature controller 40 in [0068]-[0070] and [0135] – [0140]. The temperature range recited is inherently capable of being maintained with the thermometer and temperature controller of Maruyama et al.

Regarding claim 13:	The CMP apparatus of claim 12, wherein the wafer and the polishing pad is cooled to a temperature within a range of 0 deg. C. to 15 deg C. See [0065] where the pad temperature adjustment mechanism 5, see also [0067] and [0069]. See also [0067] where a pad surface thermometer 39 is recited and a temperature controller 40 in [0068]-[0070] and [0135] – [0140]. The temperature range recited is inherently capable of being maintained with the thermometer and temperature controller of Maruyama et al.

Regarding claim 14:	The CMP apparatus of claim 13, wherein the wafer and the polishing pad 3 is cooled to a temperature within a range of 0 deg C. to 5 deg. C.  See [0065] where the pad temperature adjustment mechanism 5, see also [0067] - [0070] and [0135] – [0140]. See also [0067] where a pad surface thermometer 39 is recited and a temperature controller 40 in [0068]-[0070]. The temperature range recited is inherently capable of being maintained with the thermometer and temperature controller of Maruyama et al.

Regarding claim 15: The CMP apparatus of claim 7, further comprising a drive motor see [0063] connected to the carrier head (top ring 1) and configured to rotate the carrier head.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Maruyama et al (US 2015/0079881) in view of Elkhatib et al (US 2017/0361419).
The teachings of Maruyama et al was discussed above.
Maruyama et al fails to teach that the CMP apparatus further comprises a filter assembly coupled to the slurry supply module and configured to filter the slurry.
The prior art of Elkhatib et al teaches a system and method for delivering CMP slurry. See [0019] and [0021] where a slurry filter 204 is provided to remove impurities added to the CMP slurry while it is being circulated. Thus, it would have been obvious at the time of the claimed invention to modify the apparatus of Maruyama et al to provide a slurry filter as suggested by Elkhatib et al in order to improve the quality of the slurry so that it can be regenerated and extend use of the slurry.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 



Moriya (US 2011/0204027) teaches a slurry and polishing method and apparatus with ceria abrasives see [0046].

Motoshima et al (US 2013/0023186) teaches a method and apparatus for polishing a substrate. The apparatus has ceria abrasives see [0007]/ [0126], polishing head 10/110 (carried head), polishing pad 2/102, polishing liquid supply nozzle 3/103, pad temperature control device 20 see [0127], polishing table (platen 101). Cooling water is used to the cool the polishing pad 102 see [0166]. See also Figures and [0158] – [0165].

Joslyn (US 2003/0143927) teaches a planarizing machine for dispensing planarizing solutions. Joslyn teaches a CMP machine 10 with a platen 20, carrier assembly 30, a planarizing pad 40, with slurry 44. See Fig. 2 where a slurry supply module 160, table 114, workpiece carrier assembly 130, polishing pad 140, abrasive particles such as ceria see [0027].


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716